DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, the closest and most relevant prior art is considered to be represented by a group of references, each of which will be discussed, and, in turn, distinguished from the presently claimed invention:
1. WO2006/087984 (also published as TW200641261) to Kamata
Kamata specifically teaches away from there being “an undercut formed between a radially outwardly deformed portion of the shank and the second workpiece”.  Figure 11 shows the prior art, which uses the outward deflection of the shank to create the fastening between the sheets.  Kamata discussed the shortcomings of this method at para. 2-5.  Kamata’s “solution” to using the undercut is to shape the rivet so as to remove a portion of the top sheet as it is installed, wherein that removed portion is what gets flared outwardly during pressing, and the outwardly flared removed portion serves the same fastening function as the prior art’s outwardly deformed shank.
2. EP 1229254 to Klaus (see also US 6325584, Col. 5, ll. 41-47) 
Klaus, meanwhile, does disclose a rivet whose shank flares/deforms outwardly during pressing.  However, Klaus specifically teaches away from having the ratio of the depth of the internal recess of the shank to the diameter of the shank being less than 0.3, as is required by claim 1.  In paragraph 28 of the included translation, Klaus specifically notes that the ratio in their rivet is 0.6, and that varying the depth of the recess with respect to the shank diameter, either increasing or decreasing, leads to undesirable results. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        12/14/2021